Exhibit 10.8

SYNOPSYS, INC.

2017 NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN

(Approved by the Board of Directors on February 14, 2017)

and the stockholders on April 6, 2017)

 

I. PURPOSE OF THE PLAN

This 2017 Non-Employee Directors Equity Incentive Plan (the “Plan”) is intended
to promote the interests of Synopsys, Inc., a Delaware corporation (the
“Corporation”), by providing the non-employee members of the Board of Directors
with the opportunity to acquire a proprietary interest, or otherwise increase
their proprietary interest, in the Corporation as an incentive for them to
remain in the service of the Corporation.

 

II. DEFINITIONS

For purposes of the Plan, the following definitions shall be in effect:

ANNUAL MEETING: the first meeting of the Corporation’s stockholders held each
calendar year at which directors of the Corporation are selected.

AWARD: an Option or an award of Restricted Stock or Restricted Stock Units
granted pursuant to Section VI.A.

AWARDHOLDER: any person who holds an Award.

BOARD: the Corporation’s Board of Directors.

CODE: the Internal Revenue Code of 1986, as amended.

COMMON STOCK: shares of the Corporation’s common stock.

CHANGE IN CONTROL: a change in ownership or control of the Corporation effected
through either of the following transactions:

(1) any person or related group of persons (other than the Corporation or a
person that directly or indirectly controls, is controlled by, or is under
common control with, the Corporation) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Corporation’s outstanding securities pursuant
to a tender or exchange offer made directly to the Corporation’s stockholders;

(2) there is a change in the composition of the Board over a period of
twenty-four (24) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time such election or nomination was approved by the Board; or

(3) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Corporation and
its subsidiaries, other than a sale, lease, license or other disposition of all
or substantially all of the consolidated assets of the Corporation and its
Subsidiaries to a corporation, partnership or other entity, more than fifty
percent (50%) of the combined voting power of the voting securities of which are
owned by stockholders of the Corporation in substantially the same proportions
as their ownership of the outstanding voting securities of the Corporation
immediately prior to such sale, lease, license or other disposition.

 

1



--------------------------------------------------------------------------------

EFFECTIVE DATE: the date this Plan is approved by the Board.

ELIGIBLE DIRECTOR: a person designated as an Eligible Director pursuant to
Section V.A.

FAIR MARKET VALUE: the Fair Market Value per share of Common Stock determined in
accordance with the following provisions:

(1) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock shall
be the closing sales price (or such other exchange-based or market-based
transaction price determined by the Board in advance of any date of grant) for
such stock as quoted on such exchange (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination as
reported in a source the Board deems reliable. Unless otherwise provided by the
Board, if there is no closing sales price for the Common Stock on the date of
determination, then the Fair Market Value shall be the closing selling price on
the last preceding date for which such quotation exists.

(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined by the Board in good faith and in a manner that complies
with Section 409A of the Code.

OPTION: a stock option to purchase shares of Common Stock granted pursuant to
the Plan.

OPTIONEE: any person to whom an Option is granted under the Plan.

PERMANENT DISABILITY OR PERMANENTLY DISABLED: the inability of the Optionee to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment expected to result in death or to be
of continuous duration of twelve (12) months or more.

RESTRICTED STOCK: shares of Common Stock granted pursuant to the Plan.

RESTRICTED STOCK UNIT: a commitment to issue one share of Common Stock for each
unit that becomes vested on the applicable vesting date granted pursuant to the
Plan.

SUBSIDIARY: with respect to the Corporation, (i) any corporation of which more
than fifty percent (50%) of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned by
the Corporation, and (ii) any partnership in which the Corporation has a direct
or indirect interest (whether in the form of voting or participation in profits
or capital contribution) of more than fifty percent (50%).

 

III. ADMINISTRATION OF THE PLAN

Except as otherwise provided herein, the terms and conditions of each Award
(including the dates of grant) shall be determined by the express terms and
conditions of the Plan. To the extent not inconsistent with the foregoing, the
Board shall have the power to determine the actual Award type, size and vesting
provisions each year, to construe and interpret the Plan and Awards granted
under it, and to establish, amend, and revoke rules and regulations for the
administration of the Plan. All such decisions, interpretations and
constructions made by the Board shall be final and binding on all parties who
have an interest in the Plan. The Board, in the exercise of this power, may
(i) correct any defect, omission or inconsistency in the Plan or in any Stock
Option Agreement or Restricted Stock Agreement, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective, (ii) to
amend the Plan or an Award as provided in Section VIII, or (iii) to exercise
such powers and to perform such acts as the Board deems necessary or expedient
to promote the best interests of the Corporation. Notwithstanding the foregoing,
the Board shall not have the power to approve a program whereby outstanding
Awards are surrendered in exchange for Awards with a lower exercise price,
without first obtaining stockholder approval of such program other than changes
to outstanding Awards pursuant to Section IV.C.

 

IV. STOCK SUBJECT TO THE PLAN

A. Shares of the Corporation’s Common Stock shall be available for issuance
under the Plan and shall be drawn from either the Corporation’s authorized but
unissued shares of Common Stock or from reacquired shares of Common Stock,
including shares repurchased by the Corporation on the open market. The number
of shares of Common Stock reserved for issuance under the Plan as of the
Effective Date is 450,000 shares, inclusive of shares previously issued or made
subject to awards under the Plan prior to such time.

 

2



--------------------------------------------------------------------------------

B. If an Award granted under this Plan fails to vest, or expires or terminates
for any reason prior to being exercised or settled in full, then the shares
subject to the portion of the Award that fails to vest, or that expires or
terminates without being exercised or settled, shall be again available for
issuance under the Plan. By contrast, if the exercise or purchase price of an
Award, or the taxes due in respect of an Award, are paid by the Awardholder
through tendering back to the Company, or having the Company withhold from
issuance, shares of Common Stock from the shares otherwise issuable to the
Awardholder, then such shares so tendered back or withheld shall be deemed
issued and then immediately returned to the Company; as a result, the number of
shares of Common Stock available for issuance under the Plan shall be reduced by
the gross number of shares for which the Award is exercised or settled, and not
by the net number of shares of Common Stock actually received by the
Awardholder.

C. Should any change be made to the Common Stock issuable under the Plan by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, then
appropriate adjustments shall be made to (i) the maximum number and/or class of
securities issuable under the Plan, (ii) the number and/or class of securities
for which Awards are to be subsequently made to each non-employee Board member
under the Plan, and (iii) the number and/or class of securities and price per
share in effect under each Award outstanding under the Plan. The adjustments to
the outstanding Awards shall be made by the Board in a manner which shall
preclude the enlargement or dilution of rights and benefits under such Awards
and shall be final, binding and conclusive.

 

V. ELIGIBILITY

A. Eligible Directors. The individuals eligible to receive Awards pursuant to
the provisions of this Plan on a given grant date shall be limited to members of
the Board who are not-then serving as employees of the Corporation. Status as an
employee shall be determined in accordance with Section 16 of the Securities
Exchange Act of 1934, as amended. Each non-employee Board member eligible to
participate in the Plan is hereby designated an Eligible Director. Employee
Board members are not eligible to receive Awards under this Plan.

B. No Other Stock Plan Rights. Except for the grants to be made pursuant to this
Plan under Section VI below, non-employee Board members shall not be eligible to
receive any Awards under this Plan or any other stock plan of the Corporation or
any parent or subsidiary.

C. Award Size Limit.

(1) Initial Awards. No one Eligible Director shall receive Initial Awards in any
one calendar year with an aggregate value that exceeds $750,000.

(2) Annual Awards. No one Eligible Director shall receive Annual Awards in any
one calendar year with an aggregate value that exceeds $500,000.

(3) Determining Value. For purposes of determining award value under this
Section V.C and Section VI below, (i) Options shall be valued as determined for
accounting purposes on the date of grant under the generally accepted accounting
principles employed by the Corporation for purposes of preparing its financial
statements and/or public reporting under Item 402 of Regulation S-K (e.g., Black
Scholes value of the shares), and (ii) Awards of Restricted Stock or Restricted
Stock Units shall be valued by multiplying the number of shares subject to such
Initial Award by the Fair Market Value on the date of grant.

 

3



--------------------------------------------------------------------------------

VI. TERMS AND CONDITIONS OF AUTOMATIC AWARDS

A. Award Amounts and Dates of Grant. The Board shall determine the form of the
Awards and the size of the Awards on or prior to December 31 of each year for
Awards to be made in the following calendar year; provided, however, that the
form and size of Awards granted in calendar year 2017 will be determined on the
date the Board approved the Plan. If no new determination is made by December 31
for the following year, Awards granted in the following year shall be in the
form and size approved for the most recent year as to which a determination was
timely made. All Options shall be non-statutory stock options.

(1) Initial Awards. Each individual who first becomes an Eligible Director after
the Effective Date, whether through election by the Corporation’s stockholders
or appointment by the Board (but not by virtue of an employee Board member
ceasing to be an employee of the Corporation), shall automatically be granted,
on the date of such initial election or appointment, an Award or Awards (the
“Initial Award”) with a value equal to the Initial Award Value.

(2) Annual Awards. On the date of each Annual Meeting during the term of this
Plan, each Eligible Director who is elected (whether for the first time or
through re-election) to the Board at that Annual Meeting shall automatically be
granted, on the date of such Annual Meeting (the “Award Annual Meeting”), an
annual Award or Awards (an “Annual Award”) with a value equal to the Annual
Award Value; provided, however, that the date of grant for Annual Awards granted
at the Annual Meeting held in calendar 2017 will be the date of such Annual
Meeting or the first day thereafter on which a registration statement on Form
S-8 has become effective. There shall be no limit on the number of Annual Awards
any one Eligible Director may receive over his or her period of continued Board
service during the term of this Plan. For clarity, if an Eligible Director is
first elected or appointed to the Board on the date of an Annual Meeting, such
Eligible Director shall receive an Annual Award and not an Interim Award.

(3) Interim Awards. In the case of an Eligible Director who is appointed to the
Board on a date (the “Interim Appointment Date”) that is neither (x) the date of
an Annual Meeting nor (y) a date that is more than eleven (11) months since the
most recent Annual Meeting that preceded the Interim Appointment Date, such
Eligible Director shall automatically be granted, on the date of such
appointment, an Award or Awards (an “Interim Award”) with a value equal to the
Interim Award Value. For clarity, an Eligible Director shall not receive an
Interim Award if he or she is first appointed to the Board more than eleven
(11) months after the most recent Annual Meeting, or if he or she is first
appointed or elected to the Board on the date of an Annual Meeting.

(4) Definitions. The following definitions shall apply for the purposes of this
Section VI:

(i) “Initial Award Value” shall mean a dollar amount approved by the Board for
the Initial Award to be granted in connection with an individual becoming an
Eligible Director.

(ii) “Annual Award Value” shall mean a dollar amount approved by the Board for
the Annual Award to be granted for service as a Director for the period from the
Award Annual Meeting until the first Annual Meeting following the Award Annual
Meeting.

(iii) “Interim Award Value” shall mean a dollar amount approved by the Board for
the Interim Award to be granted in connection with an individual becoming an
Eligible Director, which value shall be equal to the product of (i) the Annual
Award Value the Eligible Director would have received had the Eligible Director
been appointed to the Board at the time of the most recent Annual Meeting that
preceded the Interim Appointment Date multiplied by (ii) a fraction the
numerator of which is twelve (12) minus the lesser of (x) the number of whole
months from the most recent Annual Meeting that preceded the Interim Appointment
Date until the Interim Appointment Date with any fraction of a month being
rounded up to the next whole month or (y) twelve (12) and the denominator of
which is twelve (12).

B. Terms and Conditions of Options. Any Options granted pursuant to Section VI.A
shall have the following terms and conditions:

(1) Exercise Price. The exercise price per share of Common Stock subject to such
Option shall be equal to one hundred percent (100%) of the Fair Market Value per
share of Common Stock on the grant date.

 

4



--------------------------------------------------------------------------------

(2) Payment. Upon the exercise of the Option in whole or in part, the exercise
price for the portion being exercised shall become immediately due and shall be
payable in one of the alternative forms specified below, or in a combination of
such alternative forms, to the extent permitted by law and permitted in the form
of Stock Option Agreement issued in connection with the Option:

(i) full payment in cash or check made payable to the Corporation’s order; or

(ii) full payment in shares of Common Stock valued at Fair Market Value on the
Exercise Date (as such term is defined below); or

(iii) full payment through a broker-dealer sale and remittance procedure
pursuant to which the non-employee Board member (x) shall provide irrevocable
written instructions to a brokerage firm acceptable to the Corporation to effect
the immediate sale of the purchased shares and remit to the Corporation, out of
the sale proceeds available on the settlement date, sufficient funds to cover
the aggregate exercise price payable for the purchased shares and (y) shall
concurrently provide written directives to the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale transaction; or

(iv) a “net exercise” arrangement pursuant to which the Corporation will reduce
the number of shares of Common Stock actually delivered upon exercise of the
Option by the largest whole number of shares with a Fair Market Value that does
not exceed the aggregate exercise price, and the Corporation shall accept a cash
payment from the Eligible Director to the extent of any remaining balance of the
aggregate exercise price not satisfied by such holding back of whole shares. For
clarity, the Option will be deemed exercised as to the number of shares equal to
the sum of the shares actually delivered to the Eligible Director plus the
number of shares withheld to pay the exercise price.

For purposes of this Section VI.B(2), the Exercise Date shall be the date on
which written notice of the Option exercise is delivered to the Corporation or
such other date as determined by the Board from time to time in connection with
the administration of the Plan. Except to the extent the sale and remittance
procedure specified above is utilized in connection with the exercise of the
Option, payment of the exercise price for the purchased shares must accompany
the exercise notice.

(3) Exercisability/Vesting.

(i) Each Option granted pursuant to this Plan may vest and therefore become
exercisable in periodic installments that may or may not be equal, as determined
by the Board. An Option may be subject to such other terms and conditions on the
time or times when it may or may not be exercised as the Board may deem
appropriate. The vesting provisions of individual Options may vary. Once a
portion of an Option becomes vested, such portion shall remain exercisable until
either such portion is exercised or the Option is terminated in accordance with
the provisions of this Plan. In no event, however, shall any additional Option
shares vest after the Optionee’s cessation of Board service.

(ii) Should the Optionee die or become Permanently Disabled while serving as a
Board member, then any Option issued under the Plan held by the Optionee at the
time of his or her death or Permanent Disability may subsequently be exercised
for any or all of the Option shares in which the Optionee is vested at that time
plus an additional number of Option shares equal to the number of Option shares
(if any) in which the Optionee would have vested had he or she continued in
Board service until the next Annual Meeting.

(4) Option Term. Each Option under the Plan shall have a maximum term of seven
(7) years measured from the automatic grant date.

(5) Effect of Termination of Board Service.

(i) Should the Optionee cease to serve as a Board member for any reason (other
than death or Permanent Disability) while holding one or more Options issued
under the Plan, then such individual shall have a six (6)-month period following
the date of such cessation of Board service in which to exercise each such
Option for any or all of the Option shares in which the Optionee is vested at
the time of his or her

 

5



--------------------------------------------------------------------------------

cessation of Board service. Each such Option shall immediately terminate and
cease to be outstanding, at the time of such cessation of Board service, with
respect to any Option shares in which the Optionee is not otherwise at that time
vested.

(ii) Should the Optionee die while serving as a Board member on or before the
date that is six (6) months after cessation of Board service, then any Option
issued under the Plan held by the Optionee at the time of death may subsequently
be exercised, for any or all of the Option shares in which the Optionee is
vested at the time of his or her cessation of Board service (less any Option
shares subsequently purchased by the Optionee prior to death), by the personal
representative of the Optionee’s estate or by the person or persons to whom the
Option is transferred pursuant to the Optionee’s will or in accordance with the
laws of descent and distribution. The right to exercise each such Option shall
lapse upon the expiration of the twelve (12)-month period measured from the date
of the Optionee’s death.

(iii) Should the Optionee become Permanently Disabled while serving as a Board
member, then the Optionee shall have the right to exercise the Option for any or
all of the Option shares in which the Optionee is vested at the time of his or
her cessation of Board service at any time prior to the expiration of the twelve
(12)-month period measured from the date of the Optionee’s Permanent Disability.

(iv) If the exercise of the Option following the termination of the Optionee’s
service as a Board member (other than upon the Optionee’s death or Permanent
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act of 1933, as amended, then the Option shall terminate on the
earlier of (i) the expiration of a period of six (6)-months after the
termination of the Optionee’s service as a Board member during which the
exercise of the Option would not be in violation of such registration
requirements, or (ii) the expiration of the maximum term of the Option. In
addition, if the sale of the Common Stock received upon exercise of an Option
following the termination of the Optionee’s Service as a Board member would
violate the Company’s insider trading policy, then the Option shall terminate on
the earlier of (i) the expiration of a period equal to the applicable
post-termination exercise period described in subsections (i)-(iii) above after
the termination of the Optionee’s service as a Board member during which the
exercise of the Option would not be in violation of the Company’s insider
trading policy; or (ii) the expiration of the maximum term of the Option.

(v) In no event shall any Option under this Plan remain exercisable after the
expiration date of the maximum seven (7) year Option term. Upon the expiration
of the applicable post-service exercise period under subparagraphs (i) through
(iii) above or (if earlier) upon the expiration of the maximum seven (7)-year
Option term, the grant shall terminate and cease to be outstanding for any
Option shares in which the Optionee was vested at the time of his or her
cessation of Board service but for which such Option was not otherwise
exercised.

(6) Stockholder Rights. The holder of an Option issued under the Plan shall have
none of the rights of a stockholder with respect to any shares subject to such
Option until such individual shall have exercised the Option and paid the
exercise price for the purchased shares.

(7) Remaining Terms. The remaining terms and conditions of each Option issued
under the Plan shall be as set forth in a written Option agreement (the “Stock
Option Agreement”) in a form adopted from time to time by the Board; provided,
however, that the terms of any Stock Option Agreement shall be consistent with
the provisions of this Plan.

C. Terms and Conditions of Restricted Stock or Restricted Stock Units. Any
Restricted Stock or Restricted Stock Units granted pursuant to the provisions of
Section VI.A shall have the following terms and conditions:

(1) Payment. To the fullest extent permitted by law, the payment for the Award
shall be in the form of past services rendered to or future services to be
rendered to the Corporation. In the event additional consideration is required
to be paid in order that the shares subject to such Award shall be deemed fully
paid and nonassessable, the Board shall determine the amount and character of
such additional consideration.

 

6



--------------------------------------------------------------------------------

(2) Vesting.

(i) Restricted Stock issued or Restricted Stock Units granted under the Plan may
vest in periodic installments that may or may not be equal, as determined by the
Board. The vesting provisions of individual shares of Restricted Stock or
Restricted Stock Units may vary.

(ii) Should the Eligible Director die or become Permanently Disabled while
serving as a Board member, then any Restricted Stock issued or Restricted Stock
Units granted under the Plan held by the Eligible Director at the time of his or
her death or Permanent Disability shall be deemed vested for a number of shares
equal to the number calculated in the preceding sentence as of the date of death
or Permanent Disability plus an additional number of shares equal to the number
of shares (if any) in which the Eligible Director would have vested had he or
she continued in Board service until the next Annual Meeting.

(3) Effect of Termination of Board Service. Should an Eligible Director cease to
serve as a Board member while holding unvested Restricted Stock or Restricted
Stock Units, the unvested stock or unvested Restricted Stock Units shall
immediately be forfeited and revert back to the Corporation. No notice or other
action shall be required of the Corporation to effectuate such reversion.

(4) Remaining Terms. The remaining terms and conditions of each grant of
Restricted Stock or Restricted Stock Units under the Plan shall be as set forth
in a written restricted stock agreement (the “Restricted Stock Agreement” or
“Restricted Stock Unit Agreement”) in a form adopted from time to time by the
Board; provided, however, that the terms of any Restricted Stock Agreement or
Restricted Stock Unit Agreement shall be consistent with the provisions of this
Plan.

 

VII. SPECIAL VESTING ACCELERATION EVENTS

A. In connection with any Change in Control of the Corporation, each
outstanding, unvested Option and Restricted Stock Unit award granted under the
Plan and each share of unvested Restricted Stock issued under the Plan shall
automatically vest in full immediately prior to the specified effective date for
the Change in Control.

B. In the event of any Change in Control, the Board may provide that some or all
of the outstanding Awards shall be assumed by the successor corporation or its
parent corporation. In the event an Option, award of Restricted Stock Units or
award of unvested Restricted Stock outstanding immediately prior to the Change
in Control is not assumed by the successor corporation or its parent
corporation, the outstanding Award shall terminate and cease to be outstanding
immediately following the Change in Control to the extent that such Award is not
exercised (in the case of Options) or vested (in the case of Restricted Stock
and Restricted Stock Units) as of the effective date of the Change in Control,
and, in the case of unvested Restricted Stock, such shares shall immediately be
forfeited and revert back to the Corporation.

 

VIII. AMENDMENT AND TERMINATION OF THE PLAN AND AWARDS

The Board has complete and exclusive power and authority to amend or modify the
Plan (or any component thereof) in any or all respects whatsoever; provided,
however, that no such amendment or modification shall adversely affect rights
and obligations with respect to Awards at the time outstanding under the Plan,
unless the affected Eligible Directors consent to such amendment. In addition,
the Board may not, without the approval of the Corporation’s stockholders, amend
the Plan in such a manner that would violate applicable laws or the listing
requirements applicable to the Corporation with respect to any securities
exchange or quotation system on which the Corporation lists the Corporation’s
securities.

The Board may suspend or terminate the Plan at any time. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

IX. EFFECTIVE DATE AND TERM OF PLAN

A. The Plan became effective on the Effective Date, subject to stockholder
approval at the 2017 Annual Meeting of stockholders.

B. The Plan shall terminate upon the earlier of (i) the day immediately prior to
the date of the Annual Meeting of stockholders that occurs in 2027 or (ii) the
date on which all shares available for issuance under the Plan shall have been
issued or canceled pursuant to the exercise of Awards. If the date of
termination is determined under clause (i) above,

 

7



--------------------------------------------------------------------------------

then all Options and issuances of Restricted Stock outstanding on such date
shall thereafter continue to have force and effect in accordance with the
provisions of the applicable Stock Option Agreements, Restricted Stock
Agreements and Restricted Stock Unit Agreements.

 

X. USE OF PROCEEDS

Any cash proceeds received by the Corporation from the sale of shares pursuant
to Options or share issuances under the Plan shall be used for general corporate
purposes.

 

XI. REGULATORY APPROVALS

A. The implementation of the Plan, the granting of any Awards and the issuance
of Common Stock upon the exercise of an Award shall be subject to the
Corporation’s compliance in all respects with the requirements of applicable law
and the rules of any securities exchange or quotation system on which the
Corporation lists the Corporation’s securities.

B. No shares of Common Stock or other assets shall be issued or delivered under
this Plan unless and until there shall have been compliance with all applicable
requirements of Federal and state securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the shares of Common
Stock issuable under the Plan, and all applicable listing requirements of any
securities exchange or quotation system on which the Common Stock is then listed
or quoted for trading.

 

XII. NO IMPAIRMENT OF RIGHTS

Neither the action of the Corporation in establishing the Plan nor any provision
of the Plan shall be construed or interpreted so as to affect adversely or
otherwise impair the right of the Corporation or the stockholders to remove any
individual from the Board at any time in accordance with the provisions of
applicable law.

 

XIII. MISCELLANEOUS PROVISIONS

A. Awards may not be assigned, encumbered or otherwise transferred by any holder
of the Award except by will or the laws of descent and distribution or as
provided in the associated Stock Option Agreement, Restricted Stock Agreement or
Restricted Stock Unit Agreement.

B. The provisions of the Plan shall inure to the benefit of, and be binding
upon, the Corporation and its successors or assigns, and the Awardholder, the
legal representatives of their respective estates, their respective heirs or
legatees and their permitted assignees.

C. The existence of outstanding Awards shall in no way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

8